For Immediate Release Date:July 31, 2013 Contact:Roger S. Deacon Chief Financial Officer Phone:(215) 775-1435 FOX CHASE BANCORP, INC. ANNOUNCES RESULTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2013 (Increases Quarterly Dividend) HATBORO, PA. July 31, 2013 – Fox Chase Bancorp, Inc. (the “Company”) (NASDAQ GM: FXCB), the holding company for Fox Chase Bank (the “Bank”), today announced net income of $1.0 million, or $0.09 per share, and $2.9 million, or $0.25 per share, for the three and six months ended June 30, 2013, respectively, compared to net income of $539,000, or $0.05 per share, and $1.7 million, or $0.15 per share, for the three and six months ended June 30, 2012, respectively. Commenting on the performance for the quarter, Thomas M. Petro, President and Chief Executive Officer said, “We are pleased with our quarterly performance as we were successful in reducing nonperforming assets to $19.9 million, or 1.78% of total assets, at June 30, 2013 while improving our coverage ratio for nonperforming loans to 105.1%.We believe the real estate market in the greater Philadelphia area has begun to stabilize, providing greater opportunity to exit certain types of nonperforming assets. Our business strategy, which is focused on expanding our commercial relationships, continues to yield positive results as commercial loans increased by $35 million during the quarter to $547 million and now represents 77% of our loan portfolio. Commercial deposits increased to $126 million, or 18% of our deposits, at June 30, 2013.We remain focused on increasing profitability and expanding our commercial business. Finally, we are excited to once again increase our quarterly dividend to $0.08 per share, as we continue to look for opportunities to return capital to our investors.” Highlights for the three and six months ended June 30, 2013 included: ● Total assets were $1.12 billion at June 30, 2013 and $1.09 billion at December 31, 2012.Total loans were $701.1 million at June 30, 2013, an increase of $23.6 million, or 3.5%, from $677.5 million at March 31, 2013, and an increase of $17.2 million, or 2.5%, from $683.9 million at December 31, 2012. Total commercial loans increased $41.4 million, or 8.2%, from $505.4 million at December 31, 2012 to $546.8 million at June 30, 2013 primarily due to increases of $24.7 million in commercial and industrial loans and $32.0 million in multi-family and commercial real estate loans.This was partially offset by a decrease of $15.3 million in commercial construction loans. As expected, one- to four-family residential mortgage loans decreased $18.4 million due to normal amortization exceeding new loans originated and consumer loans decreased $6.2 million. ● Total stockholders’ equity was $173.4 million at June 30, 2013, a decrease of $8.0 million from $181.5 million at December 31, 2012, primarily due to the decrease in accumulated other comprehensive income of $6.9 million and the repurchase of 218,572 shares of Company common stock at an aggregate cost of $3.7 million. Excluding accumulated other comprehensive (loss) income, tangible book value per share increased by $0.05 per share for the quarter to $14.48 as of June 30, 2013. ● Return on assets was 0.53% for the six months ended June 30, 2013 compared to 0.34% for the six months ended June 30, 2012. ● Net interest income increased $196,000, or 2.6%, to $7.9 million for the three months ended June 30, 2013, compared to $7.7 million for the three months ended June 30, 2012, and increased $129,000, or 0.8%, to $15.8 million for the six months ended June 30, 2013, compared to $15.7 million for the six months ended June 30, 2012. Net interest income decreased $46,000, or 0.6%, to $7.9 million for the three months ended June 30, 2013, compared to $7.9 million for the three months ended March 31, 2013. ● The net interest margin was 3.01% for the three months ended June 30, 2013, compared to 3.07% for the three months ended March 31, 2013 and 3.15% for the three months ended June 30, 2012.The decline is a result of yields on assets decreasing at a rate faster than our ability to reprice interest-bearing liabilities. ● The efficiency ratio was 63.7% for the six months ended June 30, 2013, compared to 66.5% for the six months ended June 30, 2012. ● Total noninterest income decreased $1.6 million to $2.2 million for the six months ended June 30, 2013 compared to $3.8 million for the six months ended June 30, 2012.This was primarily due to gains on the sales of investment securities of $2.3 million in 2012 compared to $532,000 in 2013. ● Noninterest expense decreased $357,000, or 2.5%, to $14.0 million for the six months ended June 30, 2013, compared to $14.3 million for the six months ended June 30, 2012. Loss on extinguishment of debt decreased $3.0 million due to the extinguishment of debt during the six months ended June 30, 2012.No debt was extinguished during the six months ended June 30, 2013.This decrease was offset by an increase of $2.9 million in assets acquired through foreclosure expense as the Company recorded $3.0 million in valuation adjustments on assets acquired through foreclosure during the six months ended June 30, 2013 compared to $45,000 for the six months ended June 30, 2012.This increase was primarily driven by $2.9 million in valuation adjustments on foreclosed life insurance policies based on updated valuations for the quarter ended June 30, 2013.Salaries, benefits and other compensation increased $293,000 for the six months ended June 30, 2013, primarily as a result of increased staffing costs and annual compensation increases.These increases were offset by decreases of $182,000 in professional fees primarily due to lower loan work-out expense and $153,000 in data processing costs related to a renegotiated data processing contract that became effective in January 2013. ● Excluding the previously mentioned loss on the extinguishment of debt of $3.0 million in the three months ended June 30, 2012 and valuation adjustments on assets acquired through foreclosure of $2.7 million in the three months ended June 30, 2013, noninterest expense decreased $124,000, or 2.2%, from $5.7 million for the three months ended June 30, 2012 to $5.6 million for the three months ended June 30, 2013. Credit related items as of and for the quarter ended June 30, 2013 include: ● Total credit related costs, which include (i) provision or credit for loan losses, (ii) valuation adjustments on assets acquired through foreclosure, offset by (iii) net gain on sale of assets acquired through foreclosure, totaled $1.8 million for the three months ended June 30, 2013, compared to $885,000 for the three months ended March 31, 2013 and $1.2 million for the three months ended June 30, 2012. ● The allowance for loan losses was $10.5 million, or 1.48% of total loans, at June 30, 2013 compared to $11.6 million, or 1.68% of total loans, at March 31, 2013 and $11.2 million, or 1.61% of total loans, at December 31, 2012.The coverage ratio for nonperforming loans and the levels of nonperforning assets improved during the three months ended June 30, 2013; ● There was a credit to the provision for loan losses of $783,000 for the three months ended June 30, 2013, compared to provisions of $640,000 for the three months ended March 31, 2013 and $1.3 million for the three months ended June 30, 2012 due to improving credit metrics in the Bank’s loan portfolio; ● Net loan charge-offs totaled $322,000 and $529,000 for the three and six months ended June 30, 2013, respectively, compared to $1.4 million and $3.4 million for the three and six months ended June 30, 2012, respectively; ● Delinquent loans totaled $1.9 million at June 30, 2013, compared to $1.6 million at March 31, 2013 and $2.1 million at December 31, 2012. The Company also announced that its Board of Directors increased its cash dividend to $0.08 per outstanding share of common stock. The dividend will be paid on or about August 29, 2013 to stockholders of record as of the close of business on August 15, 2013. Fox Chase Bancorp, Inc. will host a conference call to discuss second quarter 2013 results on Thursday, August 1, 2013 at 9:00 am EDT.The general public can access the call by dialing (888) 317-6016.A replay of the conference call will be available through September 13, 2013 by dialing (877) 344-7529; use Conference ID: 10031660. Fox Chase Bancorp, Inc. is a stock holding company of Fox Chase Bank. The Bank is a federally chartered savings bank originally established in 1867.The Bank offers traditional banking services and products from its main office in Hatboro, Pennsylvania and ten branch offices in Bucks, Montgomery, Chester, Delaware and Philadelphia Counties in Pennsylvania and Atlantic and Cape May Counties in New Jersey.For more information, please visit the Bank’s website at www.foxchasebank.com. This news release contains forward-looking statements within the meaning of the federal securities laws. Forward-looking statements can generally be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein.These risks and uncertainties involve general economic trends, changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets; changes in real estate value and the real estate market, regulatory changes, possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, the outcome of pending litigation, and market disruptions and other effects of terrorist activities.The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required under the rules and regulations of the Securities and Exchange Commission. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, Except Per Share Data) Three Months Ended Six Months Ended June 30, June 30, (Unaudited) INTEREST INCOME Interest and fees on loans $ Interest on mortgage related securities Interest on investment securities available-for-sale Taxable 58 78 Nontaxable - 14 - 33 Other interest income - 2 1 5 Total Interest Income INTEREST EXPENSE Deposits Short-term borrowings 17 5 49 10 Federal Home Loan Bank advances Other borrowed funds Total Interest Expense Net Interest Income Provision (Credit) for loan losses ) ) Net Interest Income after Provision (Credit) for Loan Losses NONINTEREST INCOME Service charges and other fee income Net gain on sale of assets acquired through foreclosure 98 Income on bank-owned life insurance Equity in earnings of affiliate Net gain on sale of investment securities Other 39 19 89 61 Total Noninterest Income NONINTEREST EXPENSE Salaries, benefits and other compensation Occupancy expense Furniture and equipment expense Data processing costs Professional fees Marketing expense 78 FDIC premiums Assets acquired through foreclosure expense 38 Loss on extinguishment of debt - - Other Total Noninterest Expense Income Before Income Taxes Income tax provision Net Income $ Earnings per share: Basic $ Diluted $ CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except Share Data) June 30, December 31, (Unaudited) (Audited) ASSETS Cash and due from banks $ $ Interest-earning demand deposits in other banks Total cash and cash equivalents Investment securities available-for-sale Mortgage related securities available-for-sale Mortgage related securities held-to-maturity (fair value of $63,704 at June 30, 2013 and $29,451 at December 31, 2012) Loans held for sale Loans, net of allowance for loan losses of $10,498 at June 30, 2013 and $11,170 at December 31, 2012 Federal Home Loan Bank stock, at cost Bank-owned life insurance Premises and equipment, net Assets acquired through foreclosure Real estate held for investment Accrued interest receivable Mortgage servicing rights, net Deferred tax asset, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Short-term borrowings Federal Home Loan Bank advances Other borrowed funds Advances from borrowers for taxes and insurance Accrued interest payable Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred stock ($.01 par value; 1,000,000 shares authorized, none issued and outstanding at June 30, 2013 and December 31, 2012) Common stock ($.01 par value; 60,000,000 shares authorized, 12,142,600 shares issued and outstanding at June 30, 2013 and 12,356,564 shares issued and outstanding at December 31, 2012) Additional paid-in capital Treasury stock, at cost (2,468,172 shares at June 30, 2013 and 2,249,600 shares at December 31, 2012) ) ) Common stock acquired by benefit plans ) ) Retained earnings Accumulated other comprehensive (loss) income, net ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF THE COMPANY (UNAUDITED) (Dollars in Thousands, Except Per Share Data) June 30, March 31, December 31, June 30, CAPITAL RATIOS: Stockholders’ equity (to total assets) (1) % Tier 1 capital (to adjusted assets) (2) Tier 1 risk –based capital (to risk-weighted assets) (2) Total risk-based capital (to risk-weighted assets) (2) ASSET QUALITY INDICATORS: Nonperforming Assets: Nonaccruing loans $ Accruing loans past due 90 days or more Total nonperforming loans $ Assets acquired through foreclosure Total nonperforming assets $ Ratio of nonperforming loans to total loans % Ratio of nonperforming assets to total assets Ratio of allowance for loan losses to total loans Ratio of allowance for loan losses to nonperforming loans Impaired Loans: Nonperforming loans $ Troubled debt restructurings Other impaired loans Total impaired loans $ Past Due Loans: 30 - 59 days $ $ $
